USCA11 Case: 21-12297    Document: 30-1      Date Filed: 12/05/2022   Page: 1 of 15




                                                   [DO NOT PUBLISH]
                                    In the
                 United States Court of Appeals
                         For the Eleventh Circuit

                           ____________________

                                 No. 21-12297
                           Non-Argument Calendar
                           ____________________

        FLORENTINO M. APOLONIO,
                                                    Petitioner-Appellant,
        versus
        SECRETARY, DEPARTMENT OF CORRECTIONS,
        ATTORNEY GENERAL, STATE OF FLORIDA,


                                                  Respondents-Appellees.


                           ____________________

                  Appeal from the United States District Court
                       for the Middle District of Florida
                   D.C. Docket No. 6:19-cv-02444-ACC-DCI
USCA11 Case: 21-12297      Document: 30-1      Date Filed: 12/05/2022      Page: 2 of 15




        2                       Opinion of the Court                 21-12297

                             ____________________

        Before ROSENBAUM, JILL PRYOR, and GRANT, Circuit Judges.
        PER CURIAM:
                Florentino Apolonio, a Florida prisoner proceeding pro se,
        appeals the district court’s denial of his 28 U.S.C. § 2254 petition.
        We granted a certificate of appealability on two issues: whether
        Apolonio was entitled to an evidentiary hearing before the district
        court, and whether the district court erred in denying his claim that
        trial counsel rendered ineffective assistance by failing to advise him
        that the state’s plea offer expired prior to the change-of-plea
        hearing, such that his guilty plea was not knowingly and
        voluntarily entered. We conclude that Apolonio was not entitled
        to an evidentiary hearing in federal court, and that the district court
        did not err in denying his ineffective-assistance-of-counsel claim.
        We therefore affirm.
                                          I.
               Apolonio was charged in Orange County, Florida with
        attempted felony murder, sexual battery with a deadly weapon or
        physical force, kidnapping with intent to inflict bodily harm or
        terrorize, burglary of a dwelling with an assault or battery with a
        weapon, aggravated assault with a battery, and aggravated battery
        with a deadly weapon. He initially pleaded not guilty and in March
        2015, announced that he was ready for trial.
USCA11 Case: 21-12297      Document: 30-1      Date Filed: 12/05/2022     Page: 3 of 15




        21-12297               Opinion of the Court                         3

                On the day that his case was called for trial, Apolonio asked
        the trial court to dismiss his retained attorneys and appoint a public
        defender to represent him. He complained that his attorneys did
        not seem interested in helping him prepare his case and had not
        provided him with the discovery produced by the State so that he
        could prepare on his own. He said that what his attorneys had
        “really tried to do is to get [him] to accept the whole charges
        without even a reduction or removing some of the charges, which
        are exaggerated.” The court did not find Apolonio’s complaints
        credible; it denied his request for a new attorney and his
        subsequent request for a continuance of the trial.
               After a brief recess, Apolonio’s trial counsel announced that
        Apolonio had decided to “plea to the bench.” The State informed
        the court that it would drop the attempted felony murder and
        aggravated assault charges and go forward with the remaining four
        counts. The court explained to Apolonio that the sexual battery,
        kidnapping, and burglary charges each carried a maximum
        sentence of life in prison, and that the maximum sentence for the
        aggravated assault charge was 15 years in prison. The court asked
        if Apolonio wished to plead guilty to those charges, and Apolonio
        responded that he wanted to “accept the plea offer” and eventually
        appeal because he did not feel that he and his attorney were
        prepared for trial. The court explained to Apolonio that he could
        either enter a plea and waive his right to appeal most issues, or he
        could go to trial. Apolonio confirmed that he wished to enter a
        plea.
USCA11 Case: 21-12297      Document: 30-1      Date Filed: 12/05/2022      Page: 4 of 15




        4                       Opinion of the Court                 21-12297

             During the plea colloquy, the following exchange occurred
        between the trial court and Apolonio:
             THE COURT: Has anybody promised you what sentence
        you would receive if you entered a plea?
               THE DEFENDANT: I didn’t understand the question.
             THE COURT: Has anybody promised you what sentence I
        would give you if you entered a plea today?
               THE DEFENDANT: Oh, no.
        Apolonio entered a plea of “no contest” to each charge, and the
        trial court accepted his plea.
                At the sentencing hearing the next day, the State asked the
        court to impose the maximum sentence of life in prison.
        Anticipating that Apolonio’s attorney would raise the issue of a
        previously offered plea deal in mitigation, the State explained that
        its pretrial offer of 30 years in prison was made in an effort to avoid
        causing the victim the stress of preparing to testify and face
        Apolonio at trial. But the victim had not avoided that stress
        because Apolonio’s attorney had taken her deposition and the case
        had been set for trial several times.
               Apolonio’s counsel confirmed that the State had “at some
        point” offered a plea deal of 30 years in prison and acknowledged
        that the State was not obligated “to hold open an offer past a certain
        point.” Counsel noted that the bottom of the sentencing guidelines
        range was 25 years in prison and suggested that a 25-year sentence
USCA11 Case: 21-12297      Document: 30-1     Date Filed: 12/05/2022     Page: 5 of 15




        21-12297               Opinion of the Court                        5

        would serve equally well to protect the community and punish
        Apolonio, while giving him an opportunity for rehabilitation.
        Apolonio addressed the court, apologizing to the victim and
        admitting that he was “partly guilty,” but insisting that some of the
        victim’s allegations were lies or exaggerations.
                The court imposed the maximum sentence of three life
        sentences plus 15 years in prison, all running concurrently. The
        court explained that it believed that a defendant who accepted
        responsibility and avoided putting the victim of his crimes through
        a trial deserved consideration at sentencing, but Apolonio’s “half-
        given apology” and his record did not support giving him that
        consideration.
               Apolonio filed a pro se motion to withdraw his no-contest
        plea based on ineffective assistance of counsel, contending that he
        had been led to believe that if he entered the plea, the judge would
        sentence him to no more than 25 years. He asserted that his
        attorney had explained to him that the State had offered a plea deal
        of 25 years, and he had expected to receive that sentence. The trial
        court dismissed the motion for lack of jurisdiction because
        Apolonio’s attorney had already initiated appeal proceedings by
        the time Apolonio filed his pro se motion. The state appellate court
        affirmed Apolonio’s convictions and sentences. Apolonio v. State,
        185 So. 3d 1252 (Fla. Dist. Ct. App. 2016).
                Apolonio raised the issue of ineffective assistance of trial
        counsel again in a Florida Rule 3.850 motion for postconviction
        relief. See Fla. R. Crim. P. 3.850. He argued, among other claims,
USCA11 Case: 21-12297      Document: 30-1      Date Filed: 12/05/2022     Page: 6 of 15




        6                      Opinion of the Court                 21-12297

        that his trial attorney had induced him to enter an “open plea” by
        telling him that if he did so, the judge would “treat him fairly” and
        sentence him to no more than 25 years in prison. He contended
        that he would not have entered his plea if he had known that the
        court would impose a life sentence.
               The state circuit court denied Apolonio’s Rule 3.850 motion.
        It determined that Apolonio’s claim that defense counsel promised
        that the court would impose a sentence of no more than 25 years
        was refuted by Apolonio’s statement under oath at the change-of-
        plea hearing that no one had promised him what sentence the
        court would impose if he pleaded guilty. Responding to Apolonio’s
        assertion that his attorney had told him to answer “no” to the
        court’s questions during the plea colloquy, the court admonished
        Apolonio that he could not have his plea set aside by contending
        that he had committed perjury at the change-of-plea hearing.
                Apolonio later filed a second Rule 3.850 motion raising
        similar ineffective-assistance claims. This time, he asserted that the
        district court had informed him at a hearing on April 2, 2015, that
        the State had offered him 25 years in prison in exchange for a guilty
        plea. Apolonio said that he asked the court for time to consider the
        offer, and the court gave him 24 hours and postponed the matter
        until the next day. He indicated that he had expected to be brought
        back to court the next day, but “for some uncontrollable reasons”
        was not brought back until April 7, the first day of trial. At that
        point, Apolonio alleged, he “surrendered himself to the mercy of
        the Court under the misbelieve [sic], and misadvice [sic] that the
USCA11 Case: 21-12297      Document: 30-1      Date Filed: 12/05/2022     Page: 7 of 15




        21-12297               Opinion of the Court                         7

        Judge would give him either 25 years or less; or the 25 years agreed
        upon on April 2, 2015.” He alleged that he learned during the plea
        hearing that he was entering an “open plea” and could be sentenced
        up to life in prison, but he was not informed that the previously
        offered 25-year plea deal had an expiration date. He contended that
        but for his attorney’s deficient performance, he would have
        accepted the 25-year offer—and in fact, thought he was doing so by
        entering his plea.
              The Florida court determined that Apolonio’s second
        postconviction motion was procedurally barred as successive
        because he had raised the same claim in his first Rule 3.850 motion.
        The court therefore denied the second motion.
               Apolonio turned to federal court, filing a petition for a writ
        of habeas corpus pursuant to 28 U.S.C. § 2254. Apolonio again
        claimed that the trial court had informed him of a 25-year plea offer
        at a hearing on April 2, 2015, and that he had asked the court for
        time to consider the offer. He alleged that he had initially decided
        to accept the plea offer, but was not brought back to court the
        following day as his attorney told him he would be. He claimed
        that when he arrived for the first day of trial, his attorney told him
        that the 25-year offer was still open, but that if he entered an open
        plea, the trial court would sentence him to less than 25 years. He
        entered his plea as advised and was shocked when the court
        sentenced him to life in prison.
               In Ground Two of his federal habeas petition, Apolonio
        alleged that he had entered an “open plea” that was induced by his
USCA11 Case: 21-12297      Document: 30-1     Date Filed: 12/05/2022     Page: 8 of 15




        8                      Opinion of the Court                21-12297

        trial attorney’s promises that he would receive a sentence of less
        than 25 years in prison. In Ground Five of the same petition, he
        alleged that although no one mentioned the 25-year offer on the
        day of his plea hearing, he thought that entering a plea to the court
        was a necessary step toward accepting the offer. Apolonio asked
        for an evidentiary hearing and for remand to the state court to
        allow him to withdraw his plea and proceed to trial.
              The district court denied Apolonio’s § 2254 petition. It
        pointed out that Apolonio had stated under oath at the change-of-
        plea hearing that no one had promised him what sentence the
        court would impose if he entered a plea of guilty or no contest. It
        determined that Apolonio had not shown that his attorney
        promised that he would receive a 25-year sentence because he had
        not overcome the presumption that his testimony at the plea
        hearing was true. It also determined that the record did not
        support his claim that the State had ever offered him a 25-year plea
        deal.
                Apolonio sought leave to appeal the district court’s order.
        We issued a certificate of appealability giving him leave to appeal
        on two issues: whether he was entitled to an evidentiary hearing
        before the district court, and whether the district court erred in
        denying his claim that trial counsel rendered ineffective assistance
        by failing to advise him that the State’s plea offer expired prior to
        the plea colloquy, such that his plea was not entered into
        knowingly and voluntarily. We consider each issue in turn.
USCA11 Case: 21-12297      Document: 30-1       Date Filed: 12/05/2022     Page: 9 of 15




        21-12297                Opinion of the Court                         9

                                          II.
                                          A.
               “When a habeas petitioner seeks a hearing in federal court,
        the court must first determine ‘whether the prisoner was diligent
        in his efforts’ to develop the facts in state court.” Ledford v.
        Warden, Georgia Diagnostic Prison, 975 F.3d 1145, 1163 (11th Cir.
        2020) (quoting Williams v. Taylor, 529 U.S. 420, 435 (2000)).
        Diligence in this context requires that the petitioner must at least
        request an evidentiary hearing in state court. Williams, 529 U.S. at
        437.
                The record shows that Apolonio was not diligent in his
        efforts to develop the facts supporting his claim that his counsel
        was ineffective for failing to inform him that the State’s 25-year
        offer expired before the plea hearing. He did not request an
        evidentiary hearing in connection with his second Rule 3.850
        petition—the one that included this claim. Nor did he make any
        representation about what evidence he could produce in support
        of his claim if he were given the opportunity.
              Because Apolonio was not diligent in developing the facts in
        support of his claim in state court, he was required to satisfy the
        conditions of 28 U.S.C. § 2254(e)(2) to obtain an evidentiary
        hearing in federal court. Ledford, 975 F.3d at 1163. That provision
        requires the petitioner to first show that his claim relies on either a
        previously unavailable “new rule of constitutional law, made
        retroactive to cases on collateral review by the Supreme Court” or
USCA11 Case: 21-12297     Document: 30-1      Date Filed: 12/05/2022     Page: 10 of 15




        10                     Opinion of the Court                 21-12297

        “a factual predicate that could not have been previously discovered
        through the exercise of due diligence.” 28 U.S.C. § 2254(e)(2)(A).
        If the prisoner’s claim meets one of these two requirements, the
        district court may hold an evidentiary hearing if the prisoner also
        shows that the facts underlying his claim “would be sufficient to
        establish by clear and convincing evidence that but for
        constitutional error, no reasonable factfinder would have found the
        applicant guilty of the underlying offense.” Id. § 2254(e)(2)(B).
               Apolonio made no attempt to satisfy these requirements in
        the district court, and he does not try to do so on appeal either.
        And even reviewing his pro se briefing liberally, we cannot discern
        any basis for concluding that his claim met either of the alternate
        preliminary requirements in § 2254(e)(2)(A)—it did not rely on a
        new rule of constitutional law or on a previously undiscovered
        factual predicate. Apolonio was not entitled to an evidentiary
        hearing on this claim in the district court.
                                         B.
               Turning to the ineffective-assistance-of-counsel claim for
        which we granted a certificate of appealability, we first consider the
        issue of procedural default. The district court determined that
        Apolonio’s claim was procedurally defaulted “because the trial
        court so determined in its order denying Petitioner’s second Rule
        3.850 motion.” The state trial court, in turn, determined that
        Apolonio’s second collateral motion was procedurally barred
        because he “raised the same claim in his prior Rule 3.850 motion,
        it was denied on the merits, and that ruling has been affirmed by
USCA11 Case: 21-12297     Document: 30-1      Date Filed: 12/05/2022    Page: 11 of 15




        21-12297               Opinion of the Court                       11

        the Fifth District Court of Appeal.” But the claim before us—that
        Apolonio’s trial counsel was ineffective for failing to inform him
        that the State’s 25-year plea offer expired before Apolonio entered
        his plea—was not raised in Apolonio’s first Rule 3.850 motion, and
        the Florida court never ruled on the claim on its merits. Still, the
        fact that Apolonio could have raised his plea-offer-expiration claim
        in his first Rule 3.850 motion and failed to do so means that the
        claim probably was procedurally defaulted under Florida law in
        any event. See Fla. R. Crim. P. 3.850(h)(2) (providing for dismissal
        of a successive Rule 3.850 motion that raises a new ground for relief
        and does not show “good cause” for omitting the claim from a prior
        motion).
               Ultimately, we need not untangle the question of whether
        Apolonio’s claim was procedurally defaulted because it fails on the
        merits. See Dallas v. Warden, 964 F.3d 1285, 1307 (11th Cir. 2020)
        (“As we have said many times and as the Supreme Court has held,
        a federal court may skip over the procedural default analysis if a
        claim would fail on the merits in any event.”). To succeed on a
        claim of ineffective assistance of counsel, the petitioner must show
        that his counsel’s performance was deficient, and that the deficient
        performance prejudiced him. Strickland v. Washington, 466 U.S.
        668, 687 (1984). In the context of the plea negotiation process,
        “defense counsel has the duty to communicate formal offers from
        the prosecution to accept a plea on terms and conditions that may
        be favorable to the accused.” Missouri v. Frye, 566 U.S. 134, 145
        (2012). Counsel who allows an offer with a fixed expiration date to
USCA11 Case: 21-12297      Document: 30-1      Date Filed: 12/05/2022     Page: 12 of 15




        12                      Opinion of the Court                 21-12297

        lapse without advising the defendant or allowing him to consider
        it fails to provide the effective assistance guaranteed by the Sixth
        Amendment.          Id.    To demonstrate prejudice in these
        circumstances, the defendant must show a reasonable probability
        that, but for his counsel’s deficient performance: (1) he would have
        accepted the plea offer, (2) “the plea would have been entered
        without the prosecution canceling it or the trial court refusing to
        accept it,” and (3) “the end result of the criminal process would
        have been more favorable by reason of a plea to a lesser charge or
        a sentence of less prison time.” Id. at 147.
               In his briefing in this Court, Apolonio alleges for the first
        time that that he instructed his trial counsel to accept the plea offer
        that was discussed at the April 2, 2015, hearing before the 24-hour
        deadline set by the state trial court expired. We cannot consider
        this new factual allegation as evidence supporting Apolonio’s
        ineffective-assistance claim because Apolonio has not satisfied the
        requirements for a federal evidentiary hearing under 28 U.S.C.
        § 2254(e)(2). See Shinn v. Ramirez, 142 S. Ct. 1718, 1738 (2022). In
        any event, Apolonio’s allegation that he accepted the State’s offer
        on April 2, 2015, is contradicted by his complaints to the trial court
        several days later that his retained attorneys had been trying to get
        him to plead to “the whole charges” instead of preparing for trial,
        and his requests that the court appoint new trial counsel and give
        him additional time to prepare for trial. His new position is also
        inconsistent with the sworn factual allegations in his state court
USCA11 Case: 21-12297      Document: 30-1      Date Filed: 12/05/2022      Page: 13 of 15




        21-12297                Opinion of the Court                         13

        pleadings that he entered an open plea in the hope that the trial
        court would “treat him fairly” and sentence him to 25 years or less.
                By contending that he instructed his attorney to accept the
        State’s plea offer before the 24-hour deadline expired, Apolonio
        appears to have abandoned his argument that his trial counsel
        failed to inform him that the offer had an expiration date. But even
        if we read his pro se filings liberally to include some vestiges of that
        argument, it too is refuted by the record. In his state court
        pleadings, Apolonio stated under oath that when the trial court
        informed him of the State’s plea offer, he asked for time to think
        about it and the court “granted 24 hours.” And he reiterates in his
        briefing to this Court that he “was given (24) hours to consider the
        State’s offer” of 25 years in prison, and that his attorney informed
        him that they would have to come back to court the next day for
        the plea, “if he decided to take it.” In other words, Apolonio was
        well aware that the State’s offer had an expiration date. He
        therefore cannot show that his counsel performed deficiently by
        failing to ensure that he knew the terms of the State’s plea offer.
                On this record, Apolonio also cannot meet his burden on
        Strickland’s prejudice prong because he cannot show that but for
        his attorney’s alleged failure to inform him that the State’s offer had
        an expiration date, he would have—and by entering his plea,
        thought he had—accepted the State’s plea offer before it expired.
        See Frye, 566 U.S. at 147. He contends now that he intended to
        accept the State’s plea offer on the day that it was made. On the
        first day of trial and during the plea hearing, however, Apolonio
USCA11 Case: 21-12297     Document: 30-1       Date Filed: 12/05/2022   Page: 14 of 15




        14                     Opinion of the Court                21-12297

        indicated that he was frustrated with his counsel for trying to
        persuade him to enter a plea, that he wanted to go to trial, and that
        he only decided to enter a plea on the day of trial because his
        attorneys were unprepared and the trial court would not appoint
        new counsel or grant him a continuance. And to the extent that
        Apolonio contends that he was promised—either by the State or
        by his attorney—that he would receive a sentence of 25 years in
        exchange for his open plea, that assertion is contradicted by his
        testimony at the change-of-plea hearing that no one had made any
        promises about what sentence the court would impose if he
        entered a plea.
               Apolonio “bears the heavy burden of proving his ineffective-
        assistance-of-counsel claim by a preponderance of the evidence.”
        Ward v. Hall, 592 F.3d 1144, 1163 (11th Cir. 2010). He cannot meet
        his burden on this record because his allegations that he was not
        informed that the State’s plea offer would expire and that he was
        promised a 25-year sentence in exchange for his plea are
        contradicted by his own statements elsewhere in the record.
                                        III.
               Apolonio was not entitled to an evidentiary hearing in
        federal court because he failed to develop the factual basis for his
        claim in state court and he did not satisfy the requirements for an
        evidentiary hearing under 28 U.S.C. § 2254(e)(2). Based on the
        state court record, Apolonio failed to show that his trial attorney
        provided ineffective assistance by not informing him that the
        State’s plea had an expiration date—or, even assuming that counsel
USCA11 Case: 21-12297    Document: 30-1    Date Filed: 12/05/2022   Page: 15 of 15




        21-12297              Opinion of the Court                    15

        performed deficiently, that he was prejudiced as a result. We
        therefore affirm the district court’s denial of Apolonio’s § 2254
        petition.
              AFFIRMED.